          Case 1:15-cv-00587-NONE-SAB Document 135 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
      THURMAN GAINES,                                      Case No. 1:15-cv-00587-NONE-SAB (PC)
11
                     Plaintiff,                            ORDER GRANTING DEFENDANT SEVEN
12                                                         DAYS TO FILE A RESPONSE TO
             v.                                            PLAINTIFF’S REPLY
13
      CALIFORNIA DEPT. OF CORRECTIONS,                     (ECF No. 134)
14    et al.,

15                   Defendants.

16

17          Plaintiff Thurman Gaines, a state prisoner, is appearing pro se and in forma pauperis in

18 this civil rights action pursuant to 42 U.S.C. § 1983.

19          On March 9, 2021, the Court granted Plaintiff’s request for an extension of time to file a

20 reply to Defendant’s supplemental briefing. (ECF No. 133.)

21          On the basis of good cause, Defendant is HEREBY GRANTED seven (7) days from the

22 date Plaintiff files his reply to file a response thereto.

23
     IT IS SO ORDERED.
24

25 Dated:      March 10, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
